                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                 3:18-CR-00228-MOC

                                                 )
 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
 vs.                                             )                        ORDER
                                                 )
 TANYA MARIE FUENTES,                            )
                                                 )
                  Defendant.                     )
                                                 )


       THIS MATTER is before the Court on Defendant’s Motion to Correct Judgment (Doc.

No. 32). Federal Rules of Criminal Procedure 36 authorizes correction of clerical errors in

judgments. Rule 36 “is the remedy to make the judgment and commitment papers conform to the

sentence pronounced orally.” 3 Charles A. Wright et al., Federal Practice & Procedure § 641 (4th

ed.). “After giving any notice it considers appropriate,” the rule provides, “the court may at any

time correct a clerical error in a judgment, order or other parts of the record, or correct an error in

the record arising from oversight or omission.” FED. R. CRIM. P. 36.

       The parties agree that this Court should amend condition number 6 of the judgment in this

case, (Doc. No. 29, Judgment), to state: “The Court finds that Ms. Fuentes is not required to comply

with Standard Sex Offender Condition 6 as it relates to registering as a Sex Offender.” Amending

the Judgment to include this language would bring the written judgment into agreement with the

Court’s oral pronouncements at sentencing. (See Doc. No. 32-1 at 19-25).

       Having considered the reasons provided in Defendant’s motion, this Court agrees that the

judgment should be amended.

                                              ORDER



       Case 3:18-cr-00228-MOC-DSC Document 33 Filed 04/13/21 Page 1 of 2
          IT IS, THEREFORE, ORDERED that Defendant’s Motion to Correct Judgment (Doc.

No. 32) is GRANTED and the language in the Judgment (Doc. No. 29) be altered to reflect this

order.

                                            Signed: April 13, 2021




         Case 3:18-cr-00228-MOC-DSC Document 33 Filed 04/13/21 Page 2 of 2
